Exhibit 10.1

UNITED PARCEL SERVICE, INC.

$500,000,000

UPS Notes

Due Nine Months or More From Date of Issue

DISTRIBUTION AGREEMENT

May 30, 2008

Merrill Lynch, Pierce, Fenner & Smith

                        Incorporated

North Tower, 15th Floor

New York, New York 10080

Dear Sirs:

United Parcel Service, Inc., a Delaware corporation (the “Company”), confirms
its agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Purchasing Agent”) with respect to the issue and sale by the Company of its UPS
Notes Due Nine Months or More From Date of Issue (the “Notes”). The Notes are to
be issued pursuant to an Indenture, dated as of August 26, 2003, as amended or
modified from time to time (the “Indenture”), between the Company and The Bank
of New York Trust Company, N.A. (as successor to Citibank, N.A.), as trustee
(the “Trustee”). As of the date hereof, the Company has authorized the issuance
and sale of up to U.S.$500,000,000 aggregate initial offering price of the Notes
to or through the Purchasing Agent pursuant to the terms of this Agreement. It
is understood, however, that the Company may from time to time authorize the
issuance of additional Notes and that such additional Notes may be sold to or
through the Purchasing Agent pursuant to the terms of this Agreement, all as
though the issuance of such Notes were authorized as of the date hereof.

This Agreement specifies the terms and conditions on which the Notes may be sold
by the Company (i) to the Purchasing Agent as principal for resale and
(ii) directly to investors and other purchasers through the Purchasing Agent as
an agent of the Company in soliciting offers for the purchase of the Notes.

The Company has filed with the Securities and Exchange Commission (the
“Commission”) an automatic shelf registration statement on Form S-3 (No.
333-147737) providing for the registration of the sale of certain securities of
the Company, including the Notes, under the Securities Act of 1933, as amended
(the “1933 Act”), and the offering thereof from time to time in accordance with
Rule 415 of the rules and regulations of the Commission under the 1933 Act (the
“1933 Act Regulations”), and the Company has filed such post-effective
amendments thereto as may be required prior to any acceptance by the Company of
an offer for the purchase of Notes. Such registration statement became effective
upon filing with the



--------------------------------------------------------------------------------

Commission pursuant to Section 462(e) of the 1933 Act Regulations (“Rule
462(e)”) and the Indenture has been duly qualified under the Trust Indenture Act
of 1939, as amended (the “1939 Act”). Such registration statement (as so amended
from time to time prior to any acceptance by the Company of an offer for the
purchase of Notes) is referred to herein as the “Registration Statement”; and
the final prospectus and all applicable amendments or supplements thereto
(including the final prospectus supplement and pricing supplement relating to
such offer of Notes), in the form first furnished or otherwise made available to
the Purchasing Agent for use in connection with such offer of Notes, are
collectively referred to herein as the “Prospectus”. A “preliminary prospectus”
shall be deemed to refer to any prospectus, prospectus supplement and/or pricing
supplement used before the acceptance by the Company of an offer for a purchase
of Notes which omitted information to be included upon pricing in a form of
prospectus filed with the Commission pursuant to Rule 424(b) of the 1933 Act
Regulations (“Rule 424(b)”). Notwithstanding the foregoing, all references to
the “Registration Statement”, the “Prospectus” and any preliminary prospectus
shall also be deemed to include all documents incorporated therein by reference
pursuant to the Securities Exchange Act of 1934, as amended (the “1934 Act”),
prior to any acceptance by the Company of an offer for the purchase of Notes.
For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or any preliminary prospectus or to any amendment or supplement
thereto shall be deemed to include any copy filed with the Commission pursuant
to its Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”).

All references in this Agreement to financial statements and schedules and other
information which is “disclosed”, “contained”, “included” or “stated” (or other
references of like import) in the Registration Statement, the Prospectus or any
preliminary prospectus shall be deemed to include all such financial statements
and schedules and other information which are incorporated by reference in or
otherwise deemed by the 1933 Act Regulations to be part of or included in the
Registration Statement, the Prospectus or a preliminary prospectus, as the case
may be, prior to any acceptance by the Company of an offer for the purchase of
Notes; and all references in this Agreement to amendments or supplements to the
Registration Statement, the Prospectus or any preliminary prospectus shall be
deemed to include information which is incorporated by reference in or otherwise
deemed by the 1933 Act Regulations to be part of or included in the Registration
Statement, the Prospectus or such preliminary prospectus, as the case may be, at
or after any acceptance by the Company of an offer for the purchase of Notes.

SECTION 1. Appointment as Purchasing Agent.

(a) Appointment. Subject to the terms and conditions stated herein and subject
to the reservation by the Company of the right to sell Notes directly on its own
behalf, the Company hereby agrees that the Notes will be sold exclusively to or
through the Purchasing Agent pursuant to the terms of this Agreement. The
Company agrees that it will not appoint any other agents to act on its behalf,
or to assist it, in the placement of the Notes.

(b) Sale of Notes. The Company shall not sell or approve the solicitation of
offers for the purchase of Notes in excess of the amount which shall be
authorized by the Company from time to time or in excess of the aggregate
initial offering price of Notes registered pursuant to the Registration
Statement. The Purchasing Agent shall have no responsibility for maintaining

 

2



--------------------------------------------------------------------------------

records with respect to the aggregate initial offering price of Notes sold, or
of otherwise monitoring the availability of Notes for sale, under the
Registration Statement.

(c) Purchases as Principal. The Purchasing Agent shall not have any obligation
to purchase Notes from the Company as principal. However, absent an agreement
between the Purchasing Agent and the Company for the Purchasing Agent to act as
an agent for the Company, the Purchasing Agent shall be deemed to be acting as
principal in connection with any offering of Notes by the Company. Accordingly,
the Purchasing Agent may agree from time to time to purchase Notes from the
Company as principal for resale to investors and other purchasers determined by
such Purchasing Agent. Any purchase of Notes from the Company by the Purchasing
Agent as principal shall be made in accordance with Section 3(a) hereof.

(d) Solicitations as Agent. If agreed upon between the Purchasing Agent and the
Company, the Purchasing Agent, acting solely as an agent for the Company and not
as principal, will solicit offers for the purchase of Notes. The Purchasing
Agent will communicate to the Company, orally, each offer for the purchase of
Notes solicited by it on an agency basis other than those offers rejected by the
Purchasing Agent. The Purchasing Agent shall have the right, in its discretion
reasonably exercised, to reject any offer for the purchase of Notes, in whole or
in part, and any such rejection shall not be deemed a breach of its agreement
contained herein. The Company may accept or reject any offer for the purchase of
Notes, in whole or in part. The Purchasing Agent shall make reasonable efforts
to assist the Company in obtaining performance by each purchaser whose offer for
the purchase of Notes has been solicited by it on an agency basis and accepted
by the Company. The Purchasing Agent shall not have any liability to the Company
in the event that any such purchase is not consummated for any reason other than
to repay the Company any commission paid to the Purchasing Agent with respect
thereto. If the Company shall default on its obligation to deliver Notes to a
purchaser whose offer has been solicited by the Purchasing Agent on an agency
basis and accepted by the Company, the Company shall hold the Purchasing Agent
harmless against any loss, claim or damage arising from or as a result of such
default by the Company.

(e) Reliance. The Company and the Purchasing Agent agree that any Notes
purchased from the Company by the Purchasing Agent as principal shall be
purchased, and any Notes the placement of which the Purchasing Agent arranges as
an agent of the Company shall be placed by the Purchasing Agent, in reliance on
the representations, warranties, covenants and agreements of the Company
contained herein and on the terms and conditions and in the manner provided
herein.

SECTION 2. Representations and Warranties.

(a) The Company represents and warrants to the Purchasing Agent as of the date
hereof, as of the time of each acceptance by the Company of an offer for the
purchase of Notes (whether to the Purchasing Agent as principal or through the
Purchasing Agent as agent) (each such time being an “Applicable Time” unless
otherwise agreed in writing by the Company and the Purchasing Agent in
connection with such Notes), as of the date of each delivery of Notes (whether
to the Purchasing Agent as principal or through the Purchasing Agent as agent)
(the date of each such delivery to the Purchasing Agent as principal is referred
to herein as a “Settlement Date”), and as of any time that the Registration
Statement or the Prospectus shall be

 

3



--------------------------------------------------------------------------------

amended or supplemented (each of the times referenced above is referred to
herein as a “Representation Date”), as follows:

(i) Due Incorporation and Good Standing of the Company. The Company has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of the State of Delaware with corporate power and authority to
own its properties and to conduct its business as described in the Prospectus.

(ii) Status as a Well-Known Seasoned Issuer. (A) At the time of filing of the
Registration Statement, (B) at the time of the most recent amendment thereto for
the purposes of complying with Section 10(a)(3) of the 1933 Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the 1934 Act or form of prospectus), (C) at the time the
Company or any person acting on its behalf (within the meaning, for this clause
only, of Rule 163(c) of the 1933 Act Regulations) made any offer relating to the
Notes in reliance on the exemption of Rule 163 of the 1933 Act Regulations and
(D) at the date hereof, the Company was and is a “well-known seasoned issuer”,
as defined in Rule 405 of the 1933 Act Regulations (“Rule 405”), including not
having been and not being an “ineligible issuer” as defined in Rule 405; the
Registration Statement is an “automatic shelf registration statement”, as
defined in Rule 405, and the Notes, since their registration on the Registration
Statement, have been and remain eligible for registration by the Company on a
Rule 405 “automatic shelf registration statement”; and the Company has not
received from the Commission any notice pursuant to Rule 401(g)(2) of the 1933
Act Regulations objecting to the use of the automatic shelf registration
statement form.

At the time of filing of the Registration Statement, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the 1933 Act Regulations) of the
Notes and at the date hereof, the Company was not and is not an “ineligible
issuer”, as defined in Rule 405.

(iii) Registration Statement, Prospectus and Disclosure at Applicable Time. The
Registration Statement became effective upon filing with the Commission under
Rule 462(e) on November 30, 2007, and any post-effective amendment thereto also
became effective upon filing with the Commission under Rule 462(e). No stop
order suspending the effectiveness of the Registration Statement has been issued
under the 1933 Act and no proceedings for that purpose have been instituted or
are pending or, to the knowledge of the Company, are contemplated by the
Commission, and any request on the part of the Commission for additional
information relating to the Registration Statement has been complied with; the
Company is not the subject of a pending proceeding under Section 8A of the 1933
Act in connection with the offering of Notes; the Indenture has been duly
qualified under the 1939 Act; at the respective times that the Registration
Statement and any post-effective amendment thereto (including the filing of the
Company’s most recent Annual Report on Form 10-K with the Commission (the
“Annual Report on Form 10-K”)) became effective, at each deemed effective date
with respect to an offering of Notes pursuant to Rule 430B(f)(2) of the 1933 Act
Regulations and at each Representation Date, the Registration Statement and any
post-effective amendments thereto complied and will comply in all material
respects with the

 

4



--------------------------------------------------------------------------------

requirements of the 1933 Act and the 1933 Act Regulations and the 1939 Act and
the rules and regulations of the Commission under the 1939 Act (the “1939 Act
Regulations”) and did not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; the Prospectus, each preliminary
prospectus and any other prospectus filed as part of the Registration Statement
as originally filed or as part of any amendment thereto, or filed pursuant to
Rule 424 under the 1933 Act, complied when so filed in all material respects
with the 1933 Act Regulations; each preliminary prospectus and the Prospectus
delivered to the Purchasing Agent for use in connection with the offering of
Notes are identical to any electronically transmitted copies thereof filed with
the Commission pursuant to EDGAR, except to the extent permitted by Regulation
S-T; and at the date hereof, at the date of the Prospectus and each amendment or
supplement thereto and at each Representation Date, neither the Prospectus nor
any amendment or supplement thereto included or will include an untrue statement
of a material fact or omitted or will omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

Any offer that is a written communication relating to the Notes made prior to
the filing of the Registration Statement by the Company or any person acting on
its behalf (within the meaning, for this paragraph only, of Rule 163(c) of the
1933 Act Regulations) has been filed with the Commission in accordance with the
exemption provided by Rule 163 of the 1933 Act Regulations (“Rule 163”) and
otherwise complied with the requirements of Rule 163, including, without
limitation, the legending requirement, to qualify such offer for the exemption
from Section 5(c) of the 1933 Act provided by Rule 163.

As of the Applicable Time with respect to the offering of any Notes, neither
(x) the Issuer General Use Free Writing Prospectus(es) (as defined below) issued
at or prior to the Applicable Time, the Statutory Prospectus (as defined below)
furnished or otherwise made available to the Purchasing Agent by the Company for
use at the Applicable Time and the applicable Final Term Sheet (as defined in
Section 4(b) hereof), if any, relating to the particular offering of Notes, all
considered together (collectively, the “General Disclosure Package”), nor
(y) any individual Issuer Limited Use Free Writing Prospectus, when considered
together with the General Disclosure Package, included an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

As used in this subsection and elsewhere in this Agreement:

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus”, as
defined in Rule 433 of the 1933 Act Regulations (“Rule 433”), relating to the
Notes that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i) because it contains a
description of the Notes or of the offering that does not reflect the final
terms, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).

 

5



--------------------------------------------------------------------------------

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors.

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

“Statutory Prospectus” means (i) the prospectus relating to various securities
of the Company, including the Notes, that is included in the Registration
Statement and (ii) the prospectus supplement relating to the Notes generally and
any preliminary pricing supplement relating to any particular offering of Notes.

Each Issuer Free Writing Prospectus, as of its issue date and at all subsequent
times through the completion of the public offer and sale of the Notes or until
any earlier date that the Company notified or notifies the Purchasing Agent as
described in Section 4(f), did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein and any preliminary or other
prospectus deemed to be a part thereof that has not been superseded or modified.

The representations and warranties in this subsection shall not apply to
(i) statements in or omissions from the Registration Statement, the Prospectus
or any preliminary prospectus made in reliance upon and in conformity with
written information furnished to the Company by the Purchasing Agent through its
representatives expressly for use therein or (ii) the Form T-1.

(iv) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Prospectus or any preliminary prospectus or any
amendment or supplement thereto, at the time they were or hereafter are filed
with the Commission, complied and will comply in all material respects with the
requirements of the 1933 Act and the 1933 Act Regulations or the 1934 Act and
the rules and regulations of the Commission under the 1934 Act (the “1934 Act
Regulations”), as applicable, and, when read together with the other information
contained therein, (a) at the time the Registration Statement became effective,
(b) at the time the Prospectus was first used, (c) at the date hereof and (d) at
each Representation Date, did not and will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to (i) any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by the
Purchasing Agent of the Notes through its representatives expressly for use in
the Prospectus or (ii) the Form T-1.

(v) Financial Statements. The financial statements of the Company included in
the Registration Statement, the General Disclosure Package or the Prospectus or
any amendment or supplement thereto, together with the related schedules and
notes, present fairly the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the results of operations and statements
of stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; such

 

6



--------------------------------------------------------------------------------

financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved; the supporting schedules, if any, included in the Registration
Statement, the General Disclosure Package or the Prospectus or any amendment or
supplement thereto present fairly in accordance with GAAP the information
required to be stated therein.

(vi) Due Authorization. This Agreement has been duly authorized, executed and
delivered by the Company; the Indenture has been duly authorized, executed and
delivered by the Company and duly qualified under the 1939 Act and constitutes a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject, as to enforcement of remedies, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally and to the effect of general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law), and except further as enforcement thereof may
be limited by requirements that a claim with respect to any debt securities
issued under the Indenture that are payable in a foreign currency (or a foreign
currency judgment in respect of such claim) be converted into U.S. dollars at a
rate of exchange prevailing on a date determined pursuant to applicable law or
by governmental authority to limit, delay or prohibit the making of payments
outside the United States; the Notes have been duly authorized and, when
executed, issued, authenticated, delivered and paid for pursuant to this
Agreement and authenticated by the Trustee, will have been duly executed,
authenticated, issued and delivered and will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally and to the effect of general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law); and each holder of Notes will be entitled to the benefits of the
Indenture.

(vii) Capitalization. Since the respective dates as of which information is
given in the Registration Statement, the General Disclosure Package and the
Prospectus, except as otherwise stated therein, there has not been any change in
the capital stock (other than changes due to (i) the repurchase of common stock
of the Company pursuant to previously announced stock repurchase programs,
(ii) the issuance or other transfer of capital stock in the ordinary course of
business pursuant to the Company’s employee benefit plans or (iii) the
conversion of shares of the Company’s class A common stock into shares of the
Company’s class B common stock) or a material increase in the long-term debt of
the Company and its subsidiaries taken as a whole or a material adverse change
or any development involving a prospective material adverse change, in or
affecting the business, financial condition, stockholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole (a “Material
Adverse Change”).

(viii) Descriptions of the Indenture and the Notes. The Indenture conforms and
the Notes will conform in all material respects to the descriptions thereof
contained in the General Disclosure Package and the Prospectus and any amendment
or supplement thereto.

 

7



--------------------------------------------------------------------------------

(ix) Absence of Conflicts. The consummation of the transactions contemplated in
this Agreement, the Indenture, the General Disclosure Package, the Prospectus or
the Notes (including the issuance and sale of the Notes) and the compliance by
the Company with its obligations hereunder and thereunder will not conflict with
or constitute a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company is a party that
is material to the Company and its subsidiaries taken as a whole, nor will such
action result in any violation of the provisions of the Restated Certificate of
Incorporation or By-laws of the Company or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company, except for such breaches, violations or defaults that would not result
in a Material Adverse Change.

(x) No Filings, Regulatory Approvals etc. No filing with, or approval,
authorization, consent, license, registration, qualification, order or decree
of, any court or governmental authority or agency, domestic or foreign, is
required for the issuance and sale of the Notes or the consummation by the
Company of the transactions contemplated by this Agreement, the General
Disclosure Package, the Prospectus or the Indenture, except for such approvals,
authorizations, consents, licenses, registrations, qualifications, orders or
decrees that have been, or will have been previously, obtained under the 1933
Act and the 1939 Act or that may be required under state securities or Blue Sky
laws in connection with the purchase and distribution of the Notes by the
Purchasing Agent.

(xi) Investment Company Act. The Company is not, and upon the issuance and sale
of the Notes as herein contemplated and the application of the proceeds
therefrom as described in the General Disclosure Package or the Prospectus will
not be, required to register as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended (the “1940 Act”).

(xii) Accounting Controls and Disclosure Controls. (A) The Company and each of
its subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (1) transactions are executed in accordance
with management’s general or specific authorization; (2) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (3) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (4) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Registration Statement,
the General Disclosure Package and the Prospectus, since the end of the
Company’s most recent audited fiscal year, there has been (I) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (II) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

8



--------------------------------------------------------------------------------

(B) The Company and its consolidated subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

(b) Additional Certifications. Any certificate signed by any officer of the
Company or any of its subsidiaries and delivered to the Purchasing Agent or to
counsel for the Purchasing Agent in connection with an offering of Notes to the
Purchasing Agent as principal or through the Purchasing Agent as agent shall be
deemed a representation and warranty by the Company to the Purchasing Agent as
to the matters covered thereby on the date of such certificate and, unless
subsequently amended or supplemented, at each Representation Date subsequent
thereto.

SECTION 3. Purchases as Principal; Solicitations as Agent.

(a) Purchases as Principal. Purchases of Notes from the Company by the
Purchasing Agent as principal shall be made in accordance with terms agreed upon
between the Purchasing Agent and the Company (which terms, unless otherwise
agreed, shall, to the extent applicable, include those terms specified in
Exhibit A hereto and shall be agreed upon orally, with written confirmation
prepared by the Purchasing Agent and mailed to the Company). The Purchasing
Agent’s commitment to purchase Notes as principal shall be deemed to have been
made on the basis of the representations and warranties of the Company herein
contained and shall be subject to the terms and conditions herein set forth.
Unless the context otherwise requires, references herein to “this Agreement”
shall include the applicable agreement of the Purchasing Agent to purchase Notes
from the Company as principal. Each purchase of Notes, unless otherwise agreed,
shall be at a discount from the principal amount of each such Note equivalent to
the applicable commission set forth in Schedule A hereto. The Purchasing Agent
may engage the services of any broker or dealer in connection with the resale of
the Notes purchased by it as principal, provided that the Purchasing Agent, on a
periodic basis, will provide the Company with a list of those brokers and
dealers so engaged. The Purchasing Agent may allow all or any portion of the
discount received by it in connection with such purchases to any broker or
dealer, provided that such allowance does not exceed the designated reallowance
portion. At the time of each purchase of Notes from the Company by the
Purchasing Agent as principal, the Purchasing Agent shall specify the
requirements for the officers’ certificate, opinion of counsel and comfort
letter pursuant to Sections 7(b), 7(c) and 7(d) hereof.

(b) Solicitations as Agent. On the basis of the representations and warranties
herein contained, but subject to the terms and conditions herein set forth, when
agreed by the Company and the Purchasing Agent, the Purchasing Agent, as an
agent of the Company, will use its reasonable best efforts to solicit offers for
the purchase of Notes upon the terms set forth in the Prospectus. The Purchasing
Agent may engage the services of any broker or dealer with respect to
solicitations of offers to purchase Notes, provided that the Purchasing Agent,
on a periodic basis, will provide the Company with a list of those brokers and
dealers so engaged. All Notes sold through the Purchasing Agent as agent will be
sold at 100% of their principal amount unless otherwise agreed upon between the
Company and the Purchasing Agent.

 

9



--------------------------------------------------------------------------------

The Company reserves the right, in its sole discretion, to suspend solicitation
of offers for the purchase of Notes through the Purchasing Agent, as an agent of
the Company, commencing at any time for any period of time or permanently. As
soon as practicable after receipt of instructions from the Company, the
Purchasing Agent will as soon as practicable, but in any event no later than one
business day after receipt of such instructions, suspend solicitation of offers
for the purchase of Notes from the Company until such time as the Company has
advised the Purchasing Agent that such solicitation may be resumed. In addition,
the Company reserves the right to sell, and may solicit and accept offers to
purchase, up to $50,000,000 aggregate principal amount of Notes directly on its
own behalf in up to ten separate transactions, and in the case of any such sale
not resulting from a solicitation made by the Purchasing Agent, no commission as
described in the following paragraph, will be payable with respect to such sale.

The Company agrees to pay the Purchasing Agent, as consideration for soliciting
offers to purchase Notes as an agent of the Company, a commission, in the form
of a discount, equal to the applicable percentage of the principal amount of
each Note sold by the Company as a result of any such solicitation made by the
Purchasing Agent, as set forth in Schedule A hereto.

(c) Administrative Procedures. For each offering of Notes, the purchase price,
interest rate or formula, maturity date and other terms of the Notes specified
in Exhibit A hereto (as applicable) shall be agreed upon between the Company and
the Purchasing Agent and specified in the applicable pricing supplement to be
prepared by the Company based on the term sheet provided by the Purchasing Agent
in connection with such offering. Except as otherwise specified in the
applicable pricing supplement, the Notes will be issued in denominations of U.S.
$1,000 or any larger amount that is an integral multiple of U.S. $1,000.
Administrative procedures with respect to the issuance and sale of the Notes
(the “Procedures”) shall be agreed upon from time to time among the Company, the
Purchasing Agent and the Trustee. The Purchasing Agent and the Company agree to
perform, and the Company agrees to cause the Trustee to agree to perform, their
respective duties and obligations specifically provided to be performed by them
in the Procedures.

SECTION 4. Covenants of the Company.

The Company covenants and agrees with the Purchasing Agent as follows:

(a) Notice of Certain Events. The Company will notify the Purchasing Agent
immediately, and confirm such notice in writing, of (i) the effectiveness of any
post-effective amendment to the Registration Statement or any new registration
statement relating to the Notes or the filing of any amendment or supplement to
any preliminary prospectus or the Prospectus (other than any amendment or
supplement thereto providing solely for the determination of the variable terms
of the Notes or relating solely to the offering of securities other than the
Notes), (ii) the receipt of any comments from the Commission relating to the
Registration Statement, any new registration statement relating to the Notes or
any amendment or supplement to any preliminary prospectus or the Prospectus,
(iii) any request by the Commission for any amendment to the Registration
Statement or the filing of any new registration statement or any amendment or
supplement to any preliminary prospectus or the Prospectus or any document
incorporated by reference therein or otherwise deemed to be a part thereof or
for additional information, (iv) the issuance by the Commission of any stop
order suspending the effectiveness

 

10



--------------------------------------------------------------------------------

of the Registration Statement or such new registration statement or of any order
preventing or suspending the use of any preliminary prospectus or the Prospectus
or any amendment or supplement thereto, or of the initiation of any proceedings
for that purpose of any examination pursuant to Section 8(e) of the 1933 Act in
connection with any offering of Notes, (v) if the Company becomes the subject of
a proceeding under Section 8A of the 1933 Act in connection with any offering of
Notes or (vi) any change in the rating assigned by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the 1933 Act Regulations) to the Medium-Term Notes Program under which the Notes
are issued (the “Program”) or any debt securities (including the Notes) of the
Company, or the public announcement by any such nationally recognized
statistical rating organization that it has under surveillance or review, with
possible negative implications, its rating of the Program or any such
securities, or the withdrawal by any such nationally recognized statistical
rating organization of its rating of the Program or any such debt securities.
The Company will effect all filings required under Rule 424(b), in the manner
and within the time period required by Rule 424(b) (without reliance on Rule
424(b)(8)), and will take such steps as it deems necessary to ascertain promptly
whether the form of prospectus (including, without limitation, any pricing
supplement) transmitted for filing under Rule 424(b) was received for filing by
the Commission and, in the event that it was not, it will promptly file such
prospectus (including, without limitation, any pricing supplement). The Company
will make every reasonable effort to prevent the issuance of any stop order and,
if any stop order is issued, to obtain the lifting thereof at the earliest
possible moment. The Company shall pay the required Commission filing fees
relating to the Notes within the time required by Rule 456(b)(1) (i) of the 1933
Act Regulations without regard to the proviso therein and otherwise in
accordance with Rules 456(b) and 457(r) of the 1933 Act Regulations (including,
if applicable, by updating the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) either in a post-effective amendment to the
Registration Statement or on the cover page of a prospectus filed pursuant to
Rule 424(b)).

(b) Filing or Use of Amendments. Except in respect of filings referred to in the
immediately succeeding sentence, the Company will give the Purchasing Agent
advance notice of its intention to file or prepare any additional registration
statement with respect to the registration of additional Notes, any amendment to
the Registration Statement or any amendment or supplement to any preliminary
prospectus, to the prospectus included in the Registration Statement at the time
it became effective or to the Prospectus (other than an amendment or supplement
thereto providing solely for the determination of the variable terms of the
Notes or relating solely to the offering of securities other than the Notes),
whether pursuant to the 1933 Act, the 1934 Act or otherwise, will furnish to the
Purchasing Agent copies of any such document a reasonable amount of time prior
to such proposed filing or use, as the case may be. The Company will give the
Purchasing Agent notice of any filings made pursuant to the 1934 Act or 1934 Act
Regulations within 48 hours prior to the Applicable Time; the Company will give
the Purchasing Agent notice of its intention to make any such filing from the
Applicable Time to the Settlement Time and will furnish the Purchasing Agent
with copies of any such documents a reasonable amount of time prior to such
proposed filing, as the case may be. Unless otherwise notified by the Purchasing
Agent, the Company will prepare a final term sheet (the “Final Term Sheet”)
reflecting the final terms of the Notes and the offering thereof, as specified
in Exhibit A hereto (as applicable), and the Company shall file such Final Term
Sheet as an “issuer free writing prospectus” pursuant to Rule 433 prior to the
close of business within two days following the date such final terms are
established.

 

11



--------------------------------------------------------------------------------

(c) Delivery of the Registration Statement. The Company has furnished to the
Purchasing Agent and to counsel for the Purchasing Agent, without charge, signed
and conformed copies of the Registration Statement as originally filed and of
each amendment thereto (including exhibits filed therewith or incorporated by
reference therein and documents incorporated or deemed to be incorporated by
reference therein) and signed and conformed copies of all consents and
certificates of experts. The Registration Statement and each amendment thereto
furnished to the Purchasing Agent will be identical to any electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.

(d) Delivery of each preliminary prospectus and the Prospectus. The Company will
deliver to the Purchasing Agent, without charge, as many copies of each
preliminary prospectus as the Purchasing Agent may reasonably request, and the
Company hereby consents to the use of such copies for purposes permitted by the
1933 Act. The Company will furnish to the Purchasing Agent, without charge, such
number of copies of the Prospectus and each amendment or supplement thereto, if
any, as the Purchasing Agent may reasonably request. The Prospectus and any
amendments or supplements thereto furnished to the Purchasing Agent will be
identical to any electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.

(e) Preparation of Pricing Supplements. The Company will prepare, with respect
to any Notes to be sold to or through the Purchasing Agent pursuant to this
Agreement, a final pricing supplement with respect to such Notes, the form of
which is attached hereto as Exhibit B. The Company will deliver such pricing
supplement no later than 11:00 a.m., New York City time, on the business day
following the date of the Company’s acceptance of the offer for the purchase of
such Notes and will file such pricing supplement pursuant to Rule 424(b) in the
manner and within the time period required by Rule 424(b) (without reliance on
Rule 424(b)(8)). The Company shall pay the required Commission filing fees
relating to such Notes within the time required by Rule 456(b)(1)(i) of the 1933
Act Regulations without regard to the proviso therein and otherwise in
accordance with Rules 456(b) and 457(r) of the 1933 Act Regulations and, if
applicable, shall have updated the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) either in a post-effective amendment to the
Registration Statement or on the cover page of a prospectus filed pursuant to
Rule 424(b).

(f) Revisions of Prospectus — Material Changes. Except as otherwise provided in
subsection (j) of this Section 4, if at any time during the term of this
Agreement any event shall occur or condition shall exist as a result of which it
is necessary, in the opinion of counsel for the Purchasing Agent or counsel for
the Company, to amend the Registration Statement in order that the Registration
Statement will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or to amend or supplement the General
Disclosure Package or the Prospectus in order that the same will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading in the light of the
circumstances existing at the time the same is conveyed or delivered (or but for
the exemption in Rule 172 under the 1933 Act Regulations (“Rule 172”) would be
required to be delivered), respectively, to a purchaser, or if it shall be
necessary, in the opinion of either such counsel, to amend the Registration
Statement or to file a new registration statement or amend or supplement

 

12



--------------------------------------------------------------------------------

the General Disclosure Package or the Prospectus in order to comply with the
requirements of the 1933 Act or the 1933 Act Regulations, the Company shall give
immediate notice, confirmed in writing, to the Purchasing Agent to cease the
solicitation of offers for the purchase of Notes in its capacity as agent and to
cease sales of any Notes it may then own as principal, and the Company will
promptly prepare and file with the Commission, subject to Section 4(b) hereof,
such amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement, the General Disclosure Package
and the Prospectus comply with such requirements, the Company will use its
reasonable best efforts to have such amendment or new registration statement
declared effective as soon as practicable (if it is not an automatic shelf
registration statement with respect to the Notes) and the Company will furnish
to the Purchasing Agent, without charge, such number of copies of such
amendment, supplement or new registration statement as the Purchasing Agent may
reasonably request. If at any time following issuance of an Issuer Free Writing
Prospectus there occurred or occurs an event or development as a result of which
such Issuer Free Writing Prospectus conflicted or would conflict with the
information contained in the Registration Statement (or any other registration
statement relating to the Notes) or the Prospectus or any preliminary prospectus
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company will promptly notify the Purchasing Agent and will
promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.
In addition, the Company will comply with the 1933 Act, the 1933 Act
Regulations, the 1934 Act and the 1934 Act Regulations so as to permit the
completion of the distribution of each offering of Notes.

(g) Prospectus Revisions — Periodic Financial Information. Except as otherwise
provided in subsection (j) of this Section 4, on or prior to the date on which
there shall be released to the general public interim financial statement
information related to the Company with respect to each of the first three
quarters of any fiscal year or preliminary financial statement information with
respect to any fiscal year, the Company shall cause the Registration Statement,
the General Disclosure Package and the Prospectus to be amended or supplemented
to include financial information with respect thereto and corresponding
information for the comparable period of the preceding fiscal year, as well as
such other information and explanations as shall be necessary for an
understanding thereof or as shall be required by the 1933 Act or the 1933 Act
Regulations.

(h) Prospectus Revisions — Audited Financial Information. Except as otherwise
provided in subsection (j) of this Section 4, on or prior to the date on which
there shall be released to the general public financial information included in
or derived from the audited consolidated financial statements of the Company for
the preceding fiscal year, the Company shall cause the Registration Statement,
the General Disclosure Package and the Prospectus to be amended or supplemented
to include such audited consolidated financial statements and the report or
reports, and consent or consents to such inclusion, of the independent
accountants with respect thereto, as well as such other information and
explanations as shall be necessary for an understanding of such consolidated
financial statements or as shall be required by the 1933 Act or the 1933 Act
Regulations.

 

13



--------------------------------------------------------------------------------

(i) Earnings Statements. The Company will make generally available to its
securityholders as soon as practicable an earnings statement of the Company and
its subsidiaries (which need not be audited) complying with last paragraph of
Section 11(a) of the 1933 Act and the rules and regulations of the Commission
promulgated thereunder (including, at the option of the Company, Rule 158).

(j) Suspension of Certain Obligations. The Company shall not be required to
comply with the provisions of subsections (f), (g) or (h) of this Section 4
during any period from the time (i) the Purchasing Agent shall have suspended
solicitation of offers for the purchase of Notes in its capacity as agent
pursuant to a request from the Company and (ii) the Purchasing Agent shall not
then hold any Notes purchased from the Company as principal, as the case may be,
until the time the Company shall determine that solicitation of offers for the
purchase of Notes should be resumed or the Purchasing Agent shall subsequently
purchase Notes from the Company as principal.

(k) Issuer Free Writing Prospectuses. The Company represents and agrees that,
unless it obtains the prior consent of the Purchasing Agent, and the Purchasing
Agent represents and agrees that, unless it obtains the prior consent of the
Company, it has not made and will not make any offer relating to the Notes that
would constitute an “issuer free writing prospectus”, as defined in Rule 433, or
that would otherwise constitute a “free writing prospectus,” as defined in Rule
405, required to be filed with the Commission; provided, however, that prior to
the preparation of the Final Term Sheet in accordance with Section 4(b), the
Purchasing Agent is authorized to use the information with respect to the final
terms of the applicable Notes and the offering thereof in communications
conveying information relating to such offering of Notes to investors. The Final
Term Sheet and any free writing prospectus consented to by the Company and the
Purchasing Agent is hereinafter referred to as a “Permitted Free Writing
Prospectus”. The Company represents that it has treated or agrees that it will
treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus”, as defined in Rule 433, and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely filing with the Commission where required, legending and record
keeping. Any Permitted Free Writing Prospectus shall be considered to be an
Issuer General Use Free Writing Prospectus unless otherwise agreed to by the
Company and the Purchasing Agent.

SECTION 5. Conditions of Purchasing Agent’s Obligations.

The obligations of the Purchasing Agent to purchase Notes from the Company as
principal, the obligations of the Purchasing Agent to solicit offers for the
purchase of Notes as an agent of the Company and the obligations of any
purchasers of Notes sold through the Purchasing Agent as an agent of the
Company, will be subject to the accuracy of the representations and warranties
on the part of the Company herein contained or contained in any certificate of
an officer of the Company or any of its subsidiaries delivered pursuant to the
provisions hereof, to the performance and observance by the Company of its
covenants and other obligations hereunder, and to the following additional
conditions precedent:

(a) Effectiveness of Registration Statement. The Registration Statement has
become effective under the 1933 Act and no stop order suspending the
effectiveness of the Registration Statement shall have been issued under the
1933 Act and no proceedings for that purpose shall

 

14



--------------------------------------------------------------------------------

have been instituted or shall be pending or threatened by the Commission, and
any request on the part of the Commission for additional information shall have
been complied with to the reasonable satisfaction of counsel to the Purchasing
Agent.

(b) Legal Opinions. On the date hereof, the Purchasing Agent shall have received
the following legal opinions, dated as of the date hereof and in form and
substance satisfactory to the Purchasing Agent:

(1) Opinion of Counsel for the Company. The favorable opinion of King & Spalding
LLP, special counsel for the Company, to the effect set forth in Exhibit C
hereto and to such further effect as the Purchasing Agent may reasonably
request.

(2) Opinion of a Legal Department Representative of the Company. The favorable
opinion of a Legal Department Representative of the Company, to the effect set
forth in Exhibit D hereto and to such further effect as the Purchasing Agent may
reasonably request.

(3) Opinion of Counsel for the Purchasing Agent. The favorable opinion of
Gibson, Dunn & Crutcher LLP, counsel for the Purchasing Agent.

(c) Officer’s Certificate. On the date hereof, there shall not have been, since
the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package or the Prospectus, any event or
occurrence that results or would result in a Material Adverse Change, and the
Purchasing Agent shall have received a certificate of an executive officer of
the Company, dated as of the date hereof, to the effect that (i) there has been
no Material Adverse Change, (ii) the representations and warranties of the
Company herein contained are true and correct with the same force and effect as
though expressly made at and as of the date of such certificate, (iii) the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied at or prior to the date of such certificate,
and (iv) no stop order suspending the effectiveness of the Registration
Statement has been issued and no proceedings for that purpose have been
instituted, are pending or, to the best of such executive officer’s knowledge,
are threatened by the Commission.

(d) Comfort Letter of Deloitte & Touche LLP. On the date hereof, the Purchasing
Agent shall have received from Deloitte & Touche LLP a letter dated such date,
in form and substance satisfactory to the Purchasing Agent, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement and the
Prospectus.

(e) Additional Documents. On the date hereof, the Purchasing Agent and counsel
to the Purchasing Agent shall have been furnished with such documents and
opinions as such counsel may reasonably require for the purpose of enabling such
counsel to pass upon the issuance and sale of Notes as herein contemplated and
related proceedings, or in order to evidence the accuracy of any of the
representations and warranties, or the fulfillment of any of the conditions,
herein contained; and all proceedings taken by the Company in connection with
the issuance and

 

15



--------------------------------------------------------------------------------

sale of Notes as herein contemplated shall be satisfactory in form and substance
to the Purchasing Agent and to counsel to the Purchasing Agent.

If any condition specified in this Section 5 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Purchasing Agent by notice to the Company at any time and any such termination
shall be without liability of any party to any other party except as provided in
Section 10 hereof and except that Sections 8, 9, 11, 14, 15, 16 and 17 hereof
shall survive any such termination and remain in full force and effect.

SECTION 6. Delivery of and Payment for Notes Sold through the Purchasing Agent
as Agent.

Delivery of Notes sold through the Purchasing Agent as an agent of the Company
shall be made by the Company to the Purchasing Agent for the account of any
purchaser only against payment therefor in immediately available funds. In the
event that a purchaser shall fail either to accept delivery of or to make
payment for a Note on the date fixed for settlement, the Purchasing Agent shall
promptly notify the Company and deliver such Note to the Company and, if the
Purchasing Agent has theretofore paid the Company for such Note, the Company
will promptly return such funds to the Purchasing Agent. If such failure shall
have occurred for any reason other than default by the Purchasing Agent in the
performance of its obligations hereunder, the Company will reimburse the
Purchasing Agent on an equitable basis for its loss of the use of the funds for
the period such funds were credited to the Company’s account.

SECTION 7. Additional Covenants of the Company.

The Company further covenants and agrees with the Purchasing Agent as follows:

(a) Reaffirmation of Representations and Warranties. Each acceptance by the
Company of an offer for the purchase of Notes (whether to the Purchasing Agent
as principal or through the Purchasing Agent as agent), and each delivery of
Notes (whether to the Purchasing Agent as principal or through the Purchasing
Agent as agent), shall be deemed to be an affirmation that the representations
and warranties of the Company herein contained and contained in any certificate
theretofore delivered by the Company to the Purchasing Agent pursuant hereto are
true and correct at the time of such acceptance or sale, as the case may be, and
an undertaking that such representations and warranties will be true and correct
at the time of delivery to the Purchasing Agent or to the purchaser or its
agent, as the case may be, of the Notes relating to such acceptance or sale, as
the case may be, as though made at and as of each such time (it being understood
that such representations and warranties shall relate to the Registration
Statement, the General Disclosure Package and the Prospectus as amended and
supplemented to each such time).

(b) Subsequent Delivery of Certificates. Each time that (i) the Registration
Statement or the Prospectus shall be amended or supplemented (other than by an
amendment or supplement providing solely for the determination of the variable
terms of the Notes or relating solely to the offering of securities other than
the Notes), (ii) (if required in connection with the purchase of Notes from the
Company by the Purchasing Agent as principal) the Company sells Notes to the
Purchasing Agent as principal or (iii) the Company sells Notes in a form not
previously certified to the Purchasing Agent by the Company, the Company shall
furnish or cause to be furnished to

 

16



--------------------------------------------------------------------------------

the Purchasing Agent forthwith a certificate dated the date of filing with the
Commission or the date of effectiveness of such amendment or supplement, as
applicable, or the date of such sale, as the case may be, in form satisfactory
to the Purchasing Agent to the effect that the statements contained in the
certificate referred to in Section 5(c) hereof which were last furnished to the
Purchasing Agent are true and correct at the time of the filing or effectiveness
of such amendment or supplement, as applicable, or the time of such sale, as the
case may be, as though made at and as of such time (except that such statements
shall be deemed to relate to the Registration Statement, the General Disclosure
Package and the Prospectus as amended and supplemented to such time) or, in lieu
of such certificate, a certificate of the same tenor as the certificate referred
to in Section 5(c) hereof, modified as necessary to relate to the Registration
Statement, the General Disclosure Package and the Prospectus as amended and
supplemented to the time of delivery of such certificate (it being understood
that, in the case of clause (ii) above, any such certificate shall also include
a certification that there has been no event or occurrence that results or would
result in a Material Adverse Change since the date of the agreement by the
Purchasing Agent to purchase Notes from the Company as principal).

(c) Subsequent Delivery of Legal Opinions. Each time that (i) the Registration
Statement, the General Disclosure Package or the Prospectus shall be amended or
supplemented (other than by an amendment or supplement providing solely for the
determination of the variable terms of the Notes or relating solely to the
offering of securities other than the Notes), (ii) (if required in connection
with the purchase of Notes from the Company by the Purchasing Agent as
principal) the Company sells Notes to the Purchasing Agent as principal or
(iii) the Company sells Notes in a form not previously certified to the
Purchasing Agent by the Company, the Company shall furnish or cause to be
furnished forthwith to the Purchasing Agent and to counsel to the Purchasing
Agent the written opinions of King & Spalding LLP, special counsel to the
Company, and a representative of the Legal Department of the Company, or other
counsel satisfactory to the Purchasing Agent, dated the date of filing with the
Commission or the date of effectiveness of such amendment or supplement, as
applicable, or the date of such sale, as the case may be, in form and substance
satisfactory to the Purchasing Agent, of the same tenor as the opinion referred
to in Sections 5(b)(1) and 5(b)(2) hereof, but modified, as necessary, to relate
to the Registration Statement, the General Disclosure Package and the Prospectus
as amended and supplemented to the time of delivery of such opinion or, in lieu
of such opinion, counsel last furnishing such opinion to the Purchasing Agent
shall furnish the Purchasing Agent with a letter substantially to the effect
that the Purchasing Agent may rely on such last opinion to the same extent as
though it was dated the date of such letter authorizing reliance (except that
statements in such last opinion shall be deemed to relate to the Registration
Statement, the General Disclosure Package and the Prospectus as amended and
supplemented to the time of delivery of such letter authorizing reliance).

(d) Subsequent Delivery of Comfort Letters. Each time that (i) the Registration
Statement, the General Disclosure Package or the Prospectus shall be amended or
supplemented to include additional financial information (other than by an
amendment or supplement relating solely to the issuance and/or offering of
securities other than the Notes) or (ii) (if required in connection with the
purchase of Notes from the Company by the Purchasing Agent as principal) the
Company sells Notes to the Purchasing Agent as principal, the Company shall
cause Deloitte & Touche LLP forthwith to furnish to the Purchasing Agent a
letter, dated the date of filing with the Commission or the date of
effectiveness of such amendment or supplement, as applicable, or

 

17



--------------------------------------------------------------------------------

the date of such sale, as the case may be, in form satisfactory to the
Purchasing Agent, of the same tenor as the letter referred to in Section 5(d)
hereof but modified to relate to the Registration Statement, the General
Disclosure Package and the Prospectus as amended and supplemented to the date of
such letter.

SECTION 8. Indemnification.

(a) Indemnification of the Purchasing Agent. The Company agrees to indemnify and
hold harmless the Purchasing Agent and each person, if any, who controls the
Purchasing Agent within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (or any amendment
thereto), or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or arising out of an untrue statement or alleged untrue statement of
a material fact included in any preliminary prospectus, any Issuer Free Writing
Prospectus, the General Disclosure Package or the Prospectus (or any amendment
or supplement thereto), or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and

(ii) against any and all expense whatsoever, as incurred (including the fees and
disbursements of counsel chosen by the Purchasing Agent), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) above;

provided, however, that this indemnity does not apply to any loss, liability,
claim, damage or expense to the extent arising out of an untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by the Purchasing
Agent expressly for use in the Registration Statement (or any amendment thereto)
or any preliminary prospectus, any Issuer Free Writing Prospectus, the General
Disclosure Package or the Prospectus (or any amendment or supplement thereto).

(b) Indemnification of Company, Directors and Officers. The Purchasing Agent
severally agrees to indemnify and hold harmless the Company, its directors and
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in Section 8(a) hereof, as incurred, but only with respect to untrue statements
or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendment thereto) or any preliminary prospectus,
any Issuer Free Writing Prospectus, the General Disclosure Package or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to

 

18



--------------------------------------------------------------------------------

the Company by the Purchasing Agent expressly for use in the Registration
Statement (or any amendment thereto) or such preliminary prospectus, such Issuer
Free Writing Prospectus, the General Disclosure Package or the Prospectus (or
any amendment or supplement thereto).

(c) Actions Against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 8(a) hereof,
counsel to the indemnified parties shall be selected by the Purchasing Agent
and, in the case of parties indemnified pursuant to Section 8(b) hereof, counsel
to the indemnified shall be selected by the Company. An indemnifying party may
participate at its own expense in the defense of any such action and, to the
extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and, after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 8 for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. The indemnified party or parties shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party or parties unless the
employment of such counsel shall have been authorized in writing by the
indemnifying party in connection with the defense of such proceeding or the
indemnifying party shall not have, within a reasonable period of time in light
of the circumstances, employed counsel to defend such proceeding or such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them which are different from, additional to or in
conflict with those available to such indemnifying party (in which case such
indemnifying party shall not have the right to direct the defense of such
proceeding on behalf of the indemnified party or parties), in any of which
events such fees and expenses shall be borne by such indemnifying party and paid
as incurred. In no event shall the indemnifying parties be liable for fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances.

No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 8 or 9 hereof (whether or not the indemnified parties are
actual or potential parties thereto), unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

19



--------------------------------------------------------------------------------

SECTION 9. Contribution.

If the indemnification provided for in Section 8 hereof is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Purchasing
Agent, on the other hand, from the offering of the Notes that were the subject
of the claim for indemnification or (ii) if the allocation provided by clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Company, on the one hand, and the Purchasing Agent, on
the other hand, in connection with the statements or omissions which resulted in
such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.

The relative benefits received by the Company, on the one hand, and the
Purchasing Agent, on the other hand, in connection with the offering of the
Notes that were the subject of the claim for indemnification shall be deemed to
be in the same respective proportion as the total net proceeds from the offering
of such Notes (before deducting expenses) received by the Company and bear to
the total discount or commission received by the Purchasing Agent, as the case
may be.

The relative fault of the Company, on the one hand, and the Purchasing Agent, on
the other hand, shall be determined by reference to, among other things, whether
any untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Purchasing Agent and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

The Company and the Purchasing Agent agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 9. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 9 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any applicable untrue or alleged
untrue statement or omission or alleged omission.

Notwithstanding the provisions of this Section 9, (i) the Purchasing Agent shall
not be required to contribute any amount in excess of the amount by which the
total discount or commission received by the Purchasing Agent in connection with
the offering of the Notes that were the subject of the claim for indemnification
exceeds the amount of any damages which the Purchasing Agent has otherwise been
required to pay by reason of any applicable untrue or alleged untrue statement
or omission or alleged omission and (ii) no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

20



--------------------------------------------------------------------------------

For purposes of this Section 9, each person, if any, who controls the Purchasing
Agent within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934
Act shall have the same rights to contribution as the Purchasing Agent, and each
director of the Company, each officer of the Company and each person, if any,
who controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, and each officer and director of such person shall
have the same rights to contribution as the Company.

SECTION 10. Payment of Expenses.

The Company will pay all expenses incident to the performance of its obligations
under this Agreement, including:

(a) The preparation, filing, printing and delivery (physical and electronic) of
the Registration Statement as originally filed and all amendments thereto and
any preliminary prospectus, any Issuer Free Writing Prospectus, the General
Disclosure Package and the Prospectus and any amendments or supplements thereto;

(b) The preparation, printing and delivery of this Agreement and the Indenture;

(c) The preparation, issuance and delivery of the Notes, including any fees and
expenses relating to the eligibility and issuance of Notes in book-entry form
and the cost of obtaining CUSIP or other identification numbers for the Notes;

(d) The fees and disbursements of the Company’s accountants, counsel and other
advisors or agents (including any calculation agent) and of the Trustee and its
counsel;

(e) The reasonable fees and disbursements of counsel to the Purchasing Agent
incurred in connection with the establishment of the Program and incurred from
time to time in connection with the transactions contemplated hereby;

(f) The fees charged by “nationally recognized statistical rating organizations”
(as defined for purposes of Rule 436(g) under the 1933 Act Regulations) for the
rating of the Program and the Notes;

(g) The fees and expenses incurred in connection with any listing of Notes on a
securities exchange;

(h) The filing fees incident to, and the reasonable fees and disbursements of
counsel to the Purchasing Agent in connection with, the review, if any, by the
Financial Industry Regulatory Authority;

(i) Any advertising and other out-of-pocket expenses of the Purchasing Agent
incurred with the prior approval of the Company; and

(j) The reasonable costs and expenses (including, without limitation, any
damages or other amounts payable in connection with legal or contractual
liability) associated with the reforming of any contracts for sale of the Notes
made by the Purchasing Agent caused by a breach of the representation contained
in Section 2(a)(iv).

 

21



--------------------------------------------------------------------------------

SECTION 11. Representations, Warranties and Agreements to Survive Delivery.

All representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto or thereto shall remain operative and in full force and effect,
regardless of any investigation made by or on behalf of the Purchasing Agent or
any controlling person of the Purchasing Agent, or by or on behalf of the
Company, and shall survive each delivery of and payment for the Notes.

SECTION 12. Termination.

(a) Termination of this Agreement. This Agreement (excluding any agreement by
the Purchasing Agent to purchase Notes from the Company as principal) may be
terminated for any reason, at any time by either the Company or the Purchasing
Agent, upon the giving of 10 business days’ prior written notice of such
termination to the other party hereto.

(b) Termination of Agreement to Purchase Notes as Principal. The Purchasing
Agent may terminate any agreement by the Purchasing Agent to purchase Notes from
the Company as principal, immediately upon notice to the Company, at any time on
or prior to the Settlement Date relating thereto, if (i) there has been, since
the date of such agreement or since the respective dates as of which information
is given in the Registration Statement, the General Disclosure Package or the
Prospectus, any event or occurrence that results or would result in a Material
Adverse Change, or (ii) there has occurred any material adverse change in the
financial markets in the United States, or any outbreak of hostilities or
escalation thereof in which the United States or any country in whose currency
any of such Notes are denominated is involved, or other substantial national or
international calamity or emergency, in each case the effect of which is such as
to make it, in the judgment of the Purchasing Agent, impracticable or
inadvisable to market such Notes or enforce contracts for the sale of such
Notes, or (iii) a banking moratorium has been declared by either Federal or New
York authorities, or (iv) the rating assigned by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the 1933 Act Regulations) to the Program or any debt securities (including the
Notes) of the Company as of the date of such agreement shall have been lowered
or withdrawn since that date or if any such rating organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of the Program or any such debt securities, or
(vi) there shall have come to the attention of the Purchasing Agent any facts
that would cause the Purchasing Agent to believe that the Prospectus, at the
time it was delivered (or but for the exemption in Rule 172 would have been
required to be delivered) to a purchaser of such Notes, included an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances existing
at the time of such delivery, not misleading.

(c) General. In the event of any such termination, neither party will have any
liability to the other party hereto, except that (i) the Purchasing Agent shall
be entitled to any commissions earned in accordance with the third paragraph of
Section 3(b) hereof, (ii) if at the time of termination (a) the Purchasing Agent
shall own any Notes purchased by it from the Company as principal or (b) an
offer to purchase any of the Notes has been accepted by the Company but the time
of delivery to the purchaser or his agent of such Notes relating thereto has not
occurred, the covenants set forth in Sections 4 and 7 hereof shall remain in
effect until such Notes are so resold

 

22



--------------------------------------------------------------------------------

or delivered, as the case may be, and (iii) the covenant set forth in
Section 4(i) hereof, the provisions of Section 10 hereof, the indemnity and
contribution agreements set forth in Sections 8 and 9 hereof, and the provisions
of Sections 11, 14, 15, 16 and 17 hereof shall remain in effect.

SECTION 13. Notices.

Unless otherwise provided herein, all notices required under the terms and
provisions hereof shall be in writing, either delivered by hand, by mail or by
telex, telecopier or telegram, and any such notice shall be effective when
received at the address specified below.

If to the Company:

United Parcel Service, Inc.

55 Glenlake Parkway, N.E.

Atlanta, Georgia 30328

Attention: Secretary Legal Department

Telecopy No.: (404) 828-6912

If to the Purchasing Agent:

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

North Tower – 15th Floor

New York, New York 10080

Attention: MTN Product Management Group

Telecopy No.: (212) 449-2234

or at such other address as such party may designate from time to time by notice
duly given in accordance with the terms of this Section 13.

SECTION 14. Parties.

This Agreement shall inure to the benefit of and be binding upon the Purchasing
Agent and the Company and their respective successors. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, firm or corporation, other than the parties hereto and their respective
successors and the controlling persons, officers and directors referred to in
Sections 8 and 9 hereof and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the parties
hereto and their respective successors, and said controlling persons, officers
and directors and their heirs and legal representatives, and for the benefit of
no other person, firm or corporation. No purchaser of Notes shall be deemed to
be a successor by reason merely of such purchase.

 

23



--------------------------------------------------------------------------------

SECTION 15. No Advisory or Fiduciary Relationship.

The Company acknowledges and agrees that (i) the offer and sale of the Notes
pursuant to this Agreement, including the determination of the initial public
offering price of the Notes and any related discounts and commissions, are
arm’s-length commercial transactions between the Company, on the one hand, and
the Purchasing Agent, on the other hand, (ii) in connection with the offerings
contemplated hereby and the process leading to such transaction, the Purchasing
Agent is and has been acting solely as a principal and is not as the agent
(except to the extent expressly set forth herein) or fiduciary of the Company or
its stockholders, creditors, employees or any other party, (iii) the Purchasing
Agent has not assumed and will not assume an advisory or fiduciary
responsibility in favor of the Company or any of its affiliates with respect to
the offerings contemplated hereby or the process leading thereto (irrespective
of whether the Purchasing Agent has advised or is currently advising the Company
on other matters) and the Purchasing Agent does not have any obligation to the
Company or any of its affiliates with respect to any offering contemplated
hereby except the obligations expressly set forth in this Agreement, (iv) the
Purchasing Agent and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its affiliates, and (v) the Purchasing Agent has not provided any legal,
accounting, regulatory or tax advice with respect to the offerings contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.

SECTION 16. Integration.

This Agreement supersedes all prior agreements and understanding (whether
written or oral) between the Company and the Purchasing Agent with respect to
the subject matter hereof.

SECTION 17. GOVERNING LAW; FORUM.

THIS AGREEMENT AND ALL THE RIGHTS AND OBLIGATIONS OF THE PARTIES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY AGAINST THE PURCHASING
AGENT IN CONNECTION WITH OR ARISING UNDER THIS AGREEMENT SHALL BE BROUGHT SOLELY
IN THE STATE OR FEDERAL COURT OF APPROPRIATE JURISDICTION LOCATED IN THE BOROUGH
OF MANHATTAN, THE CITY OF NEW YORK.

SECTION 18. Effect of Headings.

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

SECTION 19. Counterparts.

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts hereof shall constitute a
single instrument.

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Purchasing Agent’s understanding of
our agreement, please sign and return to the Company a counterpart hereof,
whereupon this Distribution Agreement, along with all counterparts, will become
a binding agreement between the Purchasing Agent and the Company in accordance
with its terms.

 

Very truly yours,

 

UNITED PARCEL SERVICE, INC.

By:   /s/ Joseph B. Amsbary, Jr.

Name:

Title:

 

Joseph B. Amsbary, Jr.

Authorized Officer

 

CONFIRMED AND ACCEPTED,

as of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:   /s/ Scott Primrose   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE A

The Company shall pay the Purchasing Agent, on a discount basis, a commission
for the sale of each Note equal to the principal amount of such Note multiplied
by the appropriate percentage set forth below.

 

MATURITY RANGES

 

PERCENT OF

PRINCIPAL AMOUNT

                             

 

Sch A-26



--------------------------------------------------------------------------------

EXHIBIT A

Form of Final Term Sheet

 

 

United Parcel Service, Inc.

UPS Notes

With Maturities of 9 Months or More from Date of Issue

 

 

 

Filed Under Rule 424(b)(2)

Registration Statement No. [_____________]

Pricing Supplement Number [___]

Date of Pricing Supplement [__________]

(To: Prospectus Dated [__________], as supplemented by

Prospectus Supplement Dated [__________])

 

Offering Dates: [_________] through [__________]

Trade Date: [__________] @12:00 PM ET

Issue Date: [__________]

Minimum Denomination/Increments: $1,000.00/$1,000.00

 

CUSIP Number: Series Number: Stated Maturity Date: Initial Interest Rate:
Interest Payment Frequency: Interest Payment Dates: Initial Interest Reset Date:
Interest Reset Dates:

 

Base Rate:

  [     ] CD Rate    [     ] EURIBOR   [     ] Commercial Paper Rate   
[     ] Federal Funds Rate   [     ] Constant Maturity Swap Rate    [     ]
LIBOR   [     ] Constant Maturity Treasury Rate    [     ] Treasury Rate  
[     ] CPI Adjustment Rate    [     ] Prime Rate   [     ] Eleventh District
Cost of Funds Rate    [     ] Other (see attached)

If LIBOR

 

[     ] LIBOR01

[     ] Index Currency

   [     ] LIBOR02

 

If Constant Maturity Treasury Rate Telerate Page    [     ] FRBCMT    [     ]
FEDCMT

If FEDCMT

   [     ] Weekly Average    [     ] Monthly Average

Designated CMT Maturity Index:

      Regular Floating Rate Note:    [     ] Yes         [     ] No Inverse
Floating Rate Note:    [     ] Yes         [     ] No

 

A-1



--------------------------------------------------------------------------------

Floating Rate/Fixed Rate Note:

   [    ] Yes             [    ] No

If yes:

   Fixed Rate:    Fixed Rate Commencement Date:

 

Maximum Interest Rate:

  

Minimum Interest Rate:

  

Index Maturity:

  

Spread (+/-):

  

Spread Multiplier:

  

Computation of Interest:

  

Price to Public:

  

Agent’s Discount:

  

Day Count Convention:

  

[    ] 30/360

[    ] Actual/360

[    ] Actual/Actual

Optional Redemption:

   Yes [    ]             No [    ]

Optional Redemption Date(s):

  

Initial Redemption Percentage:

  

Annual Percentage Reduction:

  

Redemption may be:

  

[    ] In whole only.

[    ] In whole or in part.

The Survivor’s Option:

   [    ] is [    ] is not available.

Annual Put Limitation:

  

Individual Put Limitation:

  

Series Put Limitation:

  

Special Tax Considerations:

  

 

Sch A-2



--------------------------------------------------------------------------------

EXHIBIT B

Form of Pricing Supplement

 

 

United Parcel Service, Inc.

UPS Notes

With Maturities of 9 Months or More from Date of Issue

 

 

 

Filed Under Rule 433

Registration Statement No. [_____________]

Dated [_____________]

Pricing Supplement as of [__________]

(To: Prospectus Dated [__________], as supplemented by Prospectus Supplement
Dated [__________])

 

Offering Dates: [_________] through [__________]

Trade Date: [__________] @12:00 PM ET

Issue Date: [__________]

Minimum Denomination/Increments: $1,000.00/$1,000.00

 

CUSIP Number:

Series Number:

Stated Maturity Date:

Initial Interest Rate:

Interest Payment Frequency:

Interest Payment Dates:

Initial Interest Reset Date:

Interest Reset Dates:

 

Base Rate:

  [     ] CD Rate    [     ] EURIBOR   [     ] Commercial Paper Rate    [     ]
Federal Funds Rate   [     ] Constant Maturity Swap Rate    [     ] LIBOR  
[     ] Constant Maturity Treasury Rate    [     ] Treasury Rate   [     ] CPI
Adjustment Rate    [     ] Prime Rate   [     ] Eleventh District Cost of Funds
Rate    [     ] Other (see attached)

If LIBOR

 

[     ] LIBOR01

[     ] Index Currency

  

[     ] LIBOR02

 

If Constant Maturity Treasury Rate

  [     ] FRBCMT   [     ] FEDCMT

If FEDCMT

  [     ] Weekly Average                               [     ] Monthly Average

Designated CMT Maturity Index:

   

 

B-1



--------------------------------------------------------------------------------

Regular Floating Rate Note:

    [     ] Yes             [     ] No

Inverse Floating Rate Note:

    [     ] Yes             [     ] No

Floating Rate/Fixed Rate Note:

    [     ] Yes             [     ] No

If yes:

  Fixed Rate:   Fixed Rate Commencement Date:

 

Maximum Interest Rate:

  

Minimum Interest Rate:

  

Index Maturity:

  

Spread (+/-):

  

Spread Multiplier:

  

Computation of Interest:

  

Price to Public:

  

Agent’s Discount:

  

Day Count Convention:

  

[     ] 30/360

[     ] Actual/360

[     ] Actual/Actual

Optional Redemption:

   Yes [     ]             No [     ]

Optional Redemption Date(s):

  

Initial Redemption Percentage:

  

Annual Percentage Reduction:

  

Redemption may be:

  

[     ] In whole only.

[     ] In whole or in part.

The Survivor’s Option:

   [     ] is [     ] is not available.

Annual Put Limitation:

  

Individual Put Limitation:

  

Series Put Limitation:

  

Special Tax Considerations:

  

 

B-2